DETAILED ACTION
Claims 1, 5-6, 8, 10-18, 20-24 are pending in the instant application.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Action Summary
Claim 2-3 is rejected under 35 U.S.C. § 112(a), second paragraph, as being indefinite for allegedly failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn due to applicants cancellation of claims.
Claims 1-3, 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Publication 2003/0195179) and further in view of Samson (EP 1 998 783) is maintained.

Response to Arguments
	
Applicant argue that although Sawa discloses other antiphlogistic-analgesics however, the preferred compound is indomethacin.  This argument has been fully 
	Applicants again argue that Conte does not have a dissolution profile substantially similar to a singularly compressed tablet of similar composition as recited in claim 1.  This argument has been fully considered but has not been found persuasive.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated/obvious by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  Furthermore, the dissolution profile is deemed a property of the composition.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Additionally, the dissolution profiled is deemed to be properties of said compositions.

	
	Applicants argue that Sawa and Samson fail to describe or provide a reason to arrive at an aqueous solution comprising less than 10% of a degradant of atropine or atropine sulfate.  This if argument has been fully considered but has not been found persuasive. Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine (paragraph 0019 and 0046).  Sawa teaches that may be prepared at a concentration of from about 0.1 to about 1.0 w/v % when used in the form of suspension-type eye drops (pargraph 0047).  Sawa teaches isotonizers (sodium chloride, potassium chloride, glycerol, mannitol, sorbitol, boric acid, borax, glucose, propylene glycol, etc.), buffers (phosphate buffer, acetate buffer, borate buffer, carbonate buffer, citrate buffer, tris buffer, glutamic acid, .epsilon.-aminocaproic acid, sodium acetate, boric acid, borax, etc.), preservatives (chlorobutanol, benzyl alcohol, sodium dehydroacetate, sodium edetate, benzalkonium chloride, benzethonium chloride, methyl p-hydroxybenzoate, ethyl p-hydroxybenzoate, propyl p-hydroxybenzoate, boric acid, borax, etc.), thickening agents (hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, polyvinylalcohol, polyethylene glycol, etc.) (paragraph 0049).  Sawa teaches Sodium dihydrogen phosphate, dihydrate, sodium chloride, polysorbate 80, polyvinylpyrrolidone K25, sodium alginate and benzalkonium chloride were added to about 80 mL of purified water and dissolved In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the
prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
	Applicants argue that Sawa and Samson fail to describe or provide a reason to arrive at an Acura solution comprising atropine or atropine sulfate wherein the aqueous solution has a PH from about 3.8 to about 6.4.  This argument has been fully considered but has not been doused persuasive.  Sawa teaches eye drops compositions with pH values of 7.0, 5.0, 4.0 (examples 1-3).  It would been obvious to one of when used as in the art to optimize the PH levels within the aqueous solution since cell art discloses that a pH can be 4.0, 5.0 and 7.0. It is well within the skilled artisan to adjust the pH of a composition to the desired pH with a reasonable expectation absence evidence to the contrary. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 10-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Publication 2003/0195179) and further in view of Samson (EP 1 998 783) both are of record.

Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine (paragraph 0019 and 0046).  Sawa teaches that may be prepared at a concentration of from about 0.1 to about 1.0 w/v % when used in the form of suspension-type eye drops (pargraph 0047).  Sawa teaches isotonizers (sodium chloride, potassium chloride, glycerol, mannitol, sorbitol, boric acid, borax, glucose, propylene glycol, etc.), buffers (phosphate buffer, acetate buffer, borate buffer, carbonate buffer, citrate buffer, tris buffer, glutamic acid, .epsilon.-aminocaproic acid, sodium acetate, boric acid, borax, etc.), preservatives (chlorobutanol, benzyl alcohol, sodium dehydroacetate, sodium edetate, benzalkonium chloride, benzethonium chloride, methyl p-hydroxybenzoate, ethyl p-hydroxybenzoate, propyl p-hydroxybenzoate, boric acid, borax, etc.), thickening agents (hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, polyvinylalcohol, polyethylene glycol, etc.) (paragraph 0049).  Sawa teaches Sodium dihydrogen phosphate, dihydrate, sodium chloride, polysorbate 80, polyvinylpyrrolidone K25, sodium alginate and benzalkonium chloride were added to about 80 mL of purified water and dissolved (example 1 and 3). Sawa teaches eye drops compositions with pH values of 7.0, 5.0, 4.0 (examples 1-3). Sawa teaches composition that has a preservation and absence of a preservative (exampes 1-5).  Sawa teches that benzalkonium chloride is in the 

Sawa does not disclose EDTA. 
Samson teaches that EDTA is a preferred stabilizer (paragraph 0044).  Samson teaches sterile water (throughout document
 It would have been obvious to one of ordinary skills in the art to employ EDTA in the composition of Sawa an eye drop.  One would have been motivated to employ EDTA because is it known in the art that EDTA is an preservative as taught by Samson with a reasonable expectation of success absence evidence of the contrary. 
It would have been obvious to one of ordinary skills to employ a eye drop composition in sterile formulation.  One would have been motivated to have a sterile solutions because it is known that eye drop are sterile expressly since sterile water is employ to eye drops as taught by Samson with a reasonable expectation of success absence evidence to the contrary.
	With regards to the limitations of the storage and temperature of the composition  which is all deemed properties of said composition.   Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
With regards to the claim limitation of “essentially free of procaine and benactyzine or pharmaceutically acceptable salts thereof”, Sawa and Samson are 
	With regards to the concentration of atropine, Sawa discloses the concentration of 0.1 to 1 percent weight by volume. Sawa teaches a pH adjustor to a pH of 7.0, 5.0, 4.0  , a toxicity adjustor (e.g. sodium chloride).  Sawa teaches the addition of hydroxypropylmethyl-cellulose (e.g. viscosity agent).  It would have been obvious to optimize the agents.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of atropine, buffer, tonicity adjusting agent, viscosity agent, preservative, stabilizing agent provided in the composition, according to the guidance provided by Sawa, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
	For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1, 5-6, 8, 10-18, 20-24 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627